

113 HRES 387 IH: Expressing the sense of the House of Representatives regarding sexually exploited and trafficked girls in the United States.
U.S. House of Representatives
2013-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 387IN THE HOUSE OF REPRESENTATIVESOctober 22, 2013Ms. DeLauro (for herself, Mrs. Napolitano, Ms. Bonamici, Ms. Meng, Mr. Rangel, Ms. Bordallo, Mr. Lewis, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sablan, Mr. Blumenauer, Mr. Cartwright, Mr. Hastings of Florida, Mr. Franks of Arizona, Mr. Gutiérrez, Ms. Fudge, Mr. Diaz-Balart, Mr. Doggett, Mr. Bentivolio, Mr. Vela, Ms. Chu, Ms. Eddie Bernice Johnson of Texas, Mr. Schiff, Mr. Clay, Mr. Huffman, Mr. Fattah, Mrs. Christensen, Mr. Lowenthal, Mr. Cohen, Mr. Keating, Ms. Hahn, Mr. Peters of Michigan, Mr. Grayson, Mr. Deutch, Mr. Price of North Carolina, Ms. Jackson Lee, Ms. Kelly of Illinois, Mr. McDermott, Mrs. Walorski, Mr. Tonko, Mr. Al Green of Texas, Ms. Ros-Lehtinen, Mrs. Blackburn, Mrs. Carolyn B. Maloney of New York, Mr. Nolan, Ms. Bass, Ms. Wasserman Schultz, Ms. Frankel of Florida, Mrs. Ellmers, Ms. Kaptur, Ms. Shea-Porter, Mr. Moran, Mr. Honda, Mr. Weber of Texas, Ms. Clarke, Ms. Esty, Ms. Schakowsky, Ms. Slaughter, Ms. Wilson of Florida, Mr. Cicilline, Ms. Moore, Ms. Brownley of California, Mr. Johnson of Georgia, Mr. McGovern, Mr. Cárdenas, Ms. Titus, Mr. Ellison, Mr. Johnson of Ohio, Ms. Castor of Florida, Ms. Jenkins, Ms. DelBene, Mr. Conyers, Mr. Meeks, Mr. Vargas, Mr. Grijalva, Mr. Peterson, Ms. Speier, Ms. Lee of California, Ms. McCollum, Ms. Loretta Sanchez of California, and Ms. Matsui) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives regarding sexually exploited and trafficked girls in the United States.Whereas most girls subjected to commercial sexual exploitation and trafficking come from a broken child welfare system or are runaway youth that were subsequently preyed upon by exploiters and traffickers;Whereas it is important to provide education for family, friends, and neighbors to understand that these girls are victims;Whereas survivors of domestic trafficking need support in their efforts to raise awareness on identifying trafficked girls and the systems of support that such girls require to heal from the complex trauma of sexual violence and exploitation;Whereas the same protections and supports available to victims of child abuse should be extended to child victims of trafficking; andWhereas exploited and trafficked girls are not bad girls or child prostitutes, but are victims of systemized rape who need the same legal supports and protections other rape victims are afforded: Now, therefore, be itThat the House of Representatives supports efforts to—(1)provide protections and supports for sexually exploited and trafficked girls in the United States; and(2)create criminal or civil penalties for anyone who buys or sells a child through a system of child trafficking.